Opinion issued December 19, 2002







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-01276-CV
____________

IN RE STEVE THOMAS, Relator



Original Proceeding on Petition for Writ of Mandamus



O P I N I O N
	Relator, Steve Thomas, has filed a petition for writ of mandamus complaining
that an employee of the Texas Department of Criminal Justice-Institutional Division
has denied him access to certain documents, which are or allegedly should be
contained in the prison law library, and complaining that the trial court (1) has allegedly
refused to file his application for writ of mandamus.
	We deny the petition for writ of mandamus.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Radack.
Do not publish.  Tex. R. App. P. 47.
1.    Identified in the petition only as the judge of the 278th District Court of
Walker County.  The underlying proceeding is apparently styled Steve Thomas v.
Frank Hoke Access to Courts.